Citation Nr: 1212737	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  05-28 412A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a heart disorder, including right bundle branch block.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from May 1981 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied entitlement to service connection for a heart disorder.  The Veteran filed a Notice of Disagreement with this finding in August 2004 and perfected her appeal in September 2005. 

In January 2008 and July 2010, the Board remanded this claim for additional evidentiary development.  The case has now been returned to the Board for appellate disposition.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  The Veteran has been accorded the opportunity to present evidence and argument in support of the claim.  In her September 2005 Substantive Appeal (VA Form 9), she declined the option of testifying at a personal Board hearing. 

During the pendency of the appeal, the Veteran relocated and the RO in Nashville, Tennessee assumed jurisdiction of her claim.


FINDING OF FACT

The credible evidence of record does not establish that the Veteran has a currently diagnosed heart disorder.



CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active duty service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1131, 1137, 1153(a), 5100, 5102, 5103, 5103A, 5107, 5126, 7261(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.103, 3.303, 3.304, 3.307, 3.309, 3.156(a), 3.159, 3.326(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (determining that the law requires only that the Board address its reasons for rejecting evidence favorable to a veteran). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to a veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 
I.  The Veterans Claims Assistance Act of 2000 (VCAA)

As provided by the VCAA, VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and, (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim, including the downstream disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007). 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), so that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.    However, the United States Supreme Court (Supreme Court) recently held that this framework was inconsistent with the statutory requirement that the United States Court of Appeals for Veterans Claims take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

In this case, letters satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1)  were sent to the Veteran in October 2003, April 2004, January 2006, June 2008, and September 2009.  These letters informed her of her and VA's respective responsibilities in obtaining supporting evidence.  The June 2008 and September 2009 letters also complied with Dingess by apprising her of the disability rating and downstream effective date elements of her claim.  See Dingess, supra.  The January 2006, June 2008, and September 2009 letters were not provided until after the initial adjudication of the claim in June 2004.  However, the claim was then subsequently readjudicated.  No prejudice has been alleged, and none is apparent from the record.  See Prickett, 20 Vet. App. at 376 (holding that the issuance of a fully compliant notification followed by readjudication of the claim, such as a SOC or SSOC, is sufficient to cure a timing defect).

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of her case to the Board, which complied with the requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. 
§ 3.159(b).



Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's STRs, private treatment records, VA examinations, and VA treatment records.  The claims file also does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Veteran's Virtual VA records were also reviewed and considered in preparing this decision.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

VA examinations were conducted in December 2003, August 2005, and June 2011.  At the June 2011 examination, the examiner reviewed the claims file, considered the Veteran's history, and conducted a physical examination.  As the June 2011 examination, in particular, was accurate, descriptive, and based on the complete medical record, including the Veteran's lay assertions, VA has fulfilled any duty to provide a thorough and contemporaneous medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  Accordingly, the Board finds that no further development is needed to meet the requirements of the VCAA.

The Board is also satisfied as to substantial compliance with its January 2008 and July 2010 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  Specific to the heart claim, the January 2008 Remand included obtaining the Veteran's VA treatment records.  These records were obtained and associated with the claims file.  The July 2010 Remand included scheduling the Veteran for another VA examination.  She was afforded this VA examination in June 2011.  The claim was then readjudicated in the July 2011 SSOC.  Thus, the Board finds that there has been substantial compliance with its January 2009 and July 2010 remand directives.  Id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the Veteran is represented in this appeal.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  The Veteran has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the Veteran has had a meaningful opportunity to participate in the adjudication of her claim such that the essential fairness of the adjudication is not affected.

II.  The Merits of the Claim

The Veteran asserts that she is entitled to service connection for a heart disorder. 

Service connection may be established for a disorder resulting from a disease or injury incurred in or aggravated by the active military service.  38 U.S.C.A. §§ 1110, 1131.   For the showing of a chronic disease during the active military service, there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity during the military service is not established, a showing of continuity of symptoms after the military discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after the military discharge, when all of the evidence establishes that the disease was incurred during the active military service.  38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, there must be: (1) medical evidence of a current disorder; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and, (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disorder.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Certain chronic heart diseases, such as arteriosclerosis, myocarditis, and cardiovascular-renal disease, will be presumed to have been incurred during the active military service if the disease manifests to a compensable degree of at least 10-percent disabling within one year after the military discharge.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status generally do not constitute competent medical evidence for these purposes.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disorder or symptoms of a disorder subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disorder.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disorder). 


Here, the preponderance of the evidence is against a finding of service connection for a heart disorder because a current disorder has not been shown.  There is no medical evidence of record showing a current heart diagnosis or treatment for a heart disorder. 

In December 2003, the Veteran was afforded a VA examination.  At the examination, she stated that she experienced chest pain.  The examiner, following a review of the claims file and a physical examination of the Veteran, determined that there was no current heart problem.

Similarly, the August 2005 VA examiner, following a physical examination of the Veteran, determined that no diagnosis could be made without further testing, such as a recent electrocardiography (ECG or EKG), echocardiogram, and stress test.

In February 2006, the Veteran underwent a nuclear myocardial perfusion test at the VA Medical Center (VAMC).  The results were normal.

At the June 2011 VA examination, the VA examiner, following a review of the claims file and a physical examination of the Veteran, determined that a diagnosable heart condition was not present.  This determination was made following an ECG at the examination, which showed a normal heart.

The private and VA treatment records do not provide contrary results to those obtained at the VA examinations.

As such, the medical evidence of record is negative for a current disorder, as heart problems have not been shown at any time during the pendency of the claim.  See Gilpin v. West, 155 F.3d 1353, 1356 (Fed. Cir. 1998); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007). 


Although the Veteran is competent to assert that she currently suffers from chest pain, she is not competent to say whether she has a current heart disorder.  This type of diagnosis requires medical expertise.  Therefore, the competent lay and medical evidence fails to demonstrate a current disorder.  See Brammer, 3 Vet. App. at 225.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102.  For these reasons, the elements for service connection for a heart disorder have not been met.  This claim must be denied. 


ORDER

Entitlement to service connection for a heart disorder, including right bundle branch block, is denied.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


